QUARLES, J.
Respondent moves to dismiss this appeal upon several different grounds. One of the grounds upon which the motion is based is that the appeal was perfected before the judgment was entered in the lower court. This ground is con*303fessed by the appellant, for which reason this appeal must be dismissed. The appellant suggests, however, that “this appeal was taken for the purpose of having the present statutes in regard to taxation — as to the right of appeal from boards of equalization — judicially determined as a precedent governing the official action of such officers in raising public revenues; and, as this question is raised by respondent’s motion we respectfully ask and pray that your honorable court pass on this question in deciding this motion.” Inasmuch as the appeal was prematurely taken, and therefore dismissed, this court has not jurisdiction over the subject matter of the action, and does not believe that any good would result from an expression of our views obiter, for which reason we refrain from expressing an opinion as to the subject matter of the appeal. Costs awarded to respondent.
Huston, C. J., and Sullivan, J., concur.